 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
September 5, 2006, by and between BAKERS FOOTWEAR GROUP, INC., a Missouri
corporation (the “Company”), and Joe Vander Pluym (“Employee”).
WITNESSETH :
     WHEREAS, the Company desires to retain the services of Employee as an
Executive Vice President of the Company; and
     WHEREAS, the Company and Employee desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
Company and Employee.
     NOW, THEREFORE, in consideration of the mutual premises contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     1. Term. Employee’s term of employment (the “Employment Term”) under this
Agreement shall be one (1) year, commencing on August 25, 2006, and shall
continue for a period through and including August 24, 2007, and shall
automatically renew for successive one (1) year terms, unless (a) either party
notifies the other in writing of its or his intention not to extend Employee’s
Employment Term at least sixty (60) calendar days prior to the end of the then
Employment Term, or (b) the Employment Term is earlier terminated pursuant to
the terms and conditions set forth in this Agreement.
     2. Duties. Employee shall perform all duties incident to the position of
EVP of Store Operations as well as any other duties as may from time to time be
assigned by the Chairman and Chief Executive Officer of the Company or his
designee, and agrees to abide by all By-laws, policies, practices, procedures or
rules of the Company.

 



--------------------------------------------------------------------------------



 



     3. Exclusive Services and Best Efforts. Employee agrees to devote his best
efforts, energies and skill to the discharge of the duties and responsibilities
attributable to his position, and to this end, he will devote his full time and
attention exclusively to the business and affairs of the Company. Employee also
agrees that he shall not take personal advantage of any business opportunities
that arise during his employment and that may benefit the Company. All material
facts regarding such opportunities must be promptly reported to the Chairman and
Chief Executive Officer for consideration by the Company.
     4. Base Salary. During the Employment Term, the Company shall pay Employee
a salary, at a rate per annum to be determined from time to time by the
Compensation Committee of the Board of Directors, but in no event less than the
rate per annum payable by the Company to the Employee on the Effective Date,
payable in equal installments at such payment intervals as are the usual custom
of the Company, but not less often than monthly.
     5. Bonus. Employee shall be eligible to participate in the Company
Executive Bonus Plan (the “Plan”) on the same basis as other participants at his
level and pursuant to the terms of the Plan in effect on the date eligibility
for a bonus is determined.
     6. Benefit Plans. During the Employment Term and as otherwise provided
herein, Employee shall be entitled to participate in any and all employee
welfare and health benefit plans (including, but not limited to, medical
insurance, dental insurance, and disability insurance plans) and other employee
benefit plans, including, but not limited to, the Company 401(k) plan,
established by the Company from time to time for the benefit of all executives
of the Company. Employee shall be entitled to paid vacation from work in
accordance with the terms of the Company’s vacation policy. Employee shall be
required to comply with the conditions attendant to coverage by such plans and
policies and shall comply with and be entitled to benefits only in accordance
with the terms and conditions of such plans and policies as they may be amended

2



--------------------------------------------------------------------------------



 



from time to time. Nothing herein contained shall be construed as requiring the
Company to establish or continue any particular benefit plan in discharge of its
obligations under this Employment Agreement.
     7. Deduction from Salary and Benefits. The Company may withhold from any
salary or benefits payable to Employee all federal, state, local and other taxes
and other amounts as permitted or required pursuant to law or legal compulsion.
     8. Reimbursement of Business Expenses. Employee shall be paid or reimbursed
for all reasonable, ordinary and necessary business expenses incurred by
Employee in the performance of his responsibilities and the promotion of the
Company’s businesses, including any air travel, lodging, and automobile and
related travel expenses. Employee shall submit to the Company periodic
statements of all expenses so incurred. Subject to such audits as the Company
may deem necessary, the Company shall reimburse Employee the full amount of any
such expenses advanced by him in the ordinary course of business.
     9. Change of Control. (a) In the event that (i) there is a Change of
Control of the Company, and (ii) such Change of Control results in (a) a
material diminution of the nature and status of Employee’s duties and
responsibilities or (b) the termination of Employee’s employment without cause,
Employee shall receive an aggregate payment in one lump sum within thirty
(30) days of such termination, totaling an amount equal to twelve (12) months of
the Employee’s Base Salary in effect at the time of Employee’s termination.
          (b) For the purpose of this Agreement, a “Change of Control” shall
mean there has been: (i) A sale by the stockholders of the Company of more than
50% of either the then outstanding shares of common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors; (ii) A sale of all or substantially all
of the assets of the Company; or (iii) A reorganization, merger or

3



--------------------------------------------------------------------------------



 




consolidation, resulting in the stockholders of the Company immediately prior to
such reorganization, merger or consolidation, immediately thereafter owing,
directly or indirectly, less than 50% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated company. Any transaction referred to in this paragraph must be to a
party not related to a shareholder for the same to constitute a Change of
Control.
     10. Death. The Employment Term shall terminate on the date of Employee’s
death, in which event Employee’s salary and benefits owing to Employee through
the date of Employee’s death shall be paid to his estate. Employee’s estate will
not be entitled to any other compensation under this Agreement.
     11. Disability. If, during the Employment Term, in the opinion of the
Company, Employee, because of physical or mental illness or incapacity, shall
become unable to perform substantially all of the duties and services required
of him under this Agreement for a period of sixty (60) days in the aggregate
during any twelve-month period, the Company may, upon at least ten (10) days’
prior written notice given at any time after the expiration of such sixty
(60) day period, notify Employee of its intention to terminate the Employment
Term under this Agreement as of the date set forth in the notice. In case of
such termination, Employee shall be entitled to receive salary, benefits and
reimbursable expenses owing to Employee through the date of termination. The
Company shall have no further obligation or liability to Employee.
     12. Termination For Cause. (a) The Company may immediately terminate the
Employment Term under this Agreement for cause. Upon such termination, the
Company shall be released from any and all further obligations under this
Agreement, except for accrued salary and benefits owing to Employee through the
effective date of the termination of the Employment Term. Employee’s other
obligations under this Agreement, including but not limited to those

4



--------------------------------------------------------------------------------



 



under Paragraph 14 (Non-Competition and Confidential Information) and
Paragraph 16 (Other Post-Employment Obligations), shall continue pursuant to the
terms and conditions of this Agreement.
          (b) For the purposes of this Agreement, “cause” shall include, without
limitation, the following:

  (1)   failure or neglect by Employee to perform the duties of the Employee’s
position or meet the Company’s performance expectations;     (2)   failure of
Employee to obey orders given by the Company or supervisors;     (3)  
misconduct in connection with the performance of any of Employee’s duties,
including, without limitation, misappropriation of funds or property of the
Company, securing or attempting to secure personally any profit in connection
with any transaction entered into on behalf of the Company, misrepresentation to
the Company, or any violation of law or regulations on Company premises or while
in the Company’s employ or to which the Company is subject;     (4)   commission
by Employee of an act involving moral turpitude, dishonesty, theft or unethical
business conduct, or conduct that impairs or injures the reputation of, or
harms, the Company;     (5)   disloyalty by Employee, including, without
limitation, aiding a competitor;     (6)   failure by Employee to devote his
full time and best efforts to the Company’s business and affairs;     (7)  
failure by Employee to work exclusively for the Company;     (8)   failure to
fully cooperate in any investigation by the Company;     (9)   any breach of
this Agreement or Company rules;     (10)   any other act of misconduct by
Employee; or     (11)   the elimination of Employee’s position.

          (c) If the Company terminates the Employment Term under this Agreement
for cause as provided in Paragraph 12(b)(11) above, Employee shall receive the
equivalent of twelve (12) months of Employee’s annual salary, less deductions
required by law, payable in

5



--------------------------------------------------------------------------------



 




one lump sum, if, and only if, Employee signs a valid general release of all
claims against the Company in a form provided by the Company.
     13. Expiration of Employment Agreement. If pursuant to Paragraph 1(a), the
Company notifies the Employee of its intention not to extend the Employee’s
Employment Term, at the expiration of the Employee Employment term, the employee
shall receive the equivalent of six (6) months of employee’s annual salary, less
deductions required by law, payable in one lump sum, if, and only if, Employee
signs a valid general release of all claims against the Company in a form
provided by the Company.
     14. Termination Without Cause. In the event of a Change of Control, as that
term is defined in Paragraph 9, Employee’s Employment Term maybe terminated
without cause upon thirty (30) days written notice. Upon such termination, the
Company shall be released from any and all further obligations under this
Agreement, except that the Company shall be obligated to pay Employee (i) his
salary and benefits owing to Employee through the day on which Employee’s
employment is terminated, and (ii) the amount described in Paragraph 9.
Employee’s obligations under this Agreement, including but not limited to those
under Paragraphs 15 and 17, shall continue pursuant to the terms and conditions
of this Agreement.
     15. Non-Competition and Confidential Information.
          (a) Non-Competition. The Company does business throughout the United
States. The entities listed on Exhibit A, attached hereto and incorporated
herein by reference, are competitors of the Company that also do business
throughout the United States. During the Employment Term and for a period of
twelve (12) months after the termination for any reason of Employee’s employment
with the Company, Employee will not, without the prior written consent of the
Chairman and CEO of the Company or Board, if Employee is then the Chairman and
CEO, in any manner, directly or indirectly, either as an employee, owner,

6



--------------------------------------------------------------------------------



 




partner, consultant, shareholder, director or officer, for himself or in behalf
of any person, firm, partnership, entity or corporation, work for, become
employed by or interested directly or indirectly in, or in any other way become
employed by or interested directly or indirectly in, or in any other way become
associated with, any of the entities listed in Exhibit A or any of their
subsidiaries or affiliated or related entities, or any of their successors. The
Board shall have the right to modify, add to, or delete from the list set forth
in Exhibit A, and may do so from time to time until thirty (30) days after the
end of the initial or any succeeding Employment Term, by written notice pursuant
to Paragraph 23 of this Agreement. The aforementioned twelve (12) month time
period shall be extended for a time period equal to the time period during which
a violation of Paragraph 15(a) exists.
          (b) Confidentiality. Employee acknowledges that he will have access to
certain proprietary and confidential information and trade secrets
(“Confidential Information”) of the Company, including, but not limited to,
Company store volume data, sales projections, profit data, lease terms,
marketing and advertising strategies and plans, product information, cost
information, and financial information of the Company. Employee will not use or
disclose any Confidential Information during the Employment Term or thereafter
other than in connection with performing Employee’s services for the Company in
accordance with this Agreement.
          (c) Enforcement. (1) Employee agrees that the restrictions set forth
in this Paragraph are reasonable and necessary to protect the Company’s goodwill
and other legitimate business interests. If any of the covenants set forth
herein are deemed to be overbroad or unenforceable the parties contemplate that
such provisions shall be modified to make them enforceable to the fullest extent
permitted by law.
               (2) In the event of a breach or threatened breach by Employee of
any of the provisions of this Paragraph, (i) Employee acknowledges that the
Company will be irreparably harmed and that money damages may be an insufficient
remedy to the Company;

7



--------------------------------------------------------------------------------



 



and (ii) Employee shall pay all of the Company’s costs and expenses incurred in
enforcing this Agreement, whether or not litigation is commenced. Employee
acknowledges that enforcement of the provisions of this Paragraph by way of
injunctive relief would not prevent Employee from earning a livelihood.
          (d) The provisions of this Paragraph shall survive the termination of
Employee’s employment, regardless of the reason for the termination. The
provisions of this Paragraph shall be deemed independent of the other provisions
of this Agreement and shall be enforceable in all events, notwithstanding the
termination of Employee’s employment or even a breach by the Company of any
provision of this Agreement.
     16. Representations and Warranties of Employee. Employee hereby represents
and warrants to the Company as follows: (a) Employee’s execution and delivery of
this Agreement and the performance of his obligations hereunder will not violate
or be in conflict with any fiduciary or other duty, instrument, agreement,
document, arrangement or other understanding to which Employee is a party or by
which he is or may be bound or subject; and (b) Employee is not a party to any
instrument, agreement, document, arrangement or other understanding with any
person (other than the Company) requiring or restricting the use or disclosure
of any confidential information or the provision of any employment, consulting
or other services.
     17. Other Post-Employment Obligations.
          (a) Company Property. All records, files, lists, including computer
generated lists, documents, computers, computer software programs, equipment,
telephones, telephone numbers, and similar items relating to the Company’s
business that Employee shall prepare or receive from the Company shall remain
the Company’s sole and exclusive property. Upon termination of this Agreement,
Employee shall promptly return to the Company all property of the Company in his
possession. Employee further represents that he will not copy or cause to

8



--------------------------------------------------------------------------------



 




be copied, print out or cause to be printed out any software, documents or other
materials originating with or belonging to the Company. Employee additionally
represents that, upon termination of his employment with the Company, he will
not retain in his possession any such software, documents or other materials.
          (b) Cooperation. Employee agrees that both during and after his
employment he shall, at the request of the Company, render all assistance and
perform all lawful acts that the Company considers necessary or advisable in
connection with any litigation involving the Company or any director, officer,
employee, shareholder, agent, representative, consultant, customer or vendor of
the Company.
          (c) The provisions of this Paragraph shall survive the termination of
Employee’s employment, regardless of the reason for the termination. The
provisions of this Paragraph shall be deemed independent of the other provisions
of this Agreement and shall be enforceable in all events, notwithstanding the
termination of Employee’s employment or even a breach by the Company of any
provision of this Agreement.
     18. Arbitration. Any and all disputes arising under or relating to the
interpretation or application of this Agreement or concerning Employee’s
employment with the Company or termination thereof, including, but not limited
to, claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
Section 1981, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Missouri Human Rights
Act, the Missouri Service Letter Law, and any other federal, state, or local
law, and the common law of contract or tort, shall be subject to arbitration in
St. Louis County, Missouri, under the then existing rules of the American
Arbitration Association. Judgment upon the award rendered may be entered in any
court of competent jurisdiction. Nothing contained in this Paragraph shall limit
the right of the Company to enforce by court injunction or other equitable
relief the

9



--------------------------------------------------------------------------------



 



Employee’s obligations under this Agreement, including but not limited to those
under Paragraphs 15 and 17 of this Agreement.
     18. Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Missouri, without regard to
the conflicts of law rules thereof.
     19. Jurisdiction. Each of the parties hereto hereby irrevocably consents
and submits to the jurisdiction of the Circuit Court of St. Louis County,
Missouri, and of the United States District Court for the Eastern District of
Missouri in connection with any suit, action or other proceeding concerning the
interpretation or application of this Agreement, Employee’s employment with the
Company or termination thereof, or enforcement of Paragraphs 15 or 17 of this
Agreement. Employee waives and agrees not to assert any defense that the court
lacks jurisdiction, that venue is improper, that the forum is inconvenient, or
otherwise.
     20. Successors and Assigns. Neither this Agreement, nor any of Employee’s
rights, powers, duties or obligations hereunder, may be assigned by Employee.
This Agreement shall be binding upon and inure to the benefit of Employee and
his heirs and legal representatives and the Company and its successor and
assigns.
     21. Waiver. Any waiver or consent from the Company with respect to any term
or provision of this Agreement or any other aspect of Employee’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights or remedies with respect to, any term or provision of this
Agreement or any other aspect of Employee’s conduct or employment shall not in
any manner (except as

10



--------------------------------------------------------------------------------



 



otherwise expressly provided herein) affect the Company’s right at a later time
to enforce any such term or provision.
     22. Notices. All notices under this Agreement must be in writing and shall
be deemed to have been duly given if delivered by hand or mailed by first class
mail, registered mail, return receipt requested, postage and registry fees
prepaid, to the applicable party and addressed as follows:

  (a)   The Company:

Bakers Footwear Group, Inc.
2815 Scott Avenue
St. Louis, Missouri 63103
Attention: Chairman and Chief Executive Officer

  (b)   Employee:

Joe Vander Pluym
131 Woodbourne Court
O’Fallon, IL 62269
Addresses may be changed by notice in writing signed by the addressee.
     23. Amendment. No amendment or modification of this Agreement shall be
valid or effective, unless in writing and signed by the parties to this
Agreement.
     24. Entire Agreement. (a) This Agreement embodies the entire agreement of
the parties hereto with respect to its subject matter and merges with and
supersedes all prior discussions, agreements, commitments or understandings or
every kind and nature relating thereto, whether oral or written, between
Employee and the Company; provided, however, that nothing in this Agreement
supersedes the Company’s Option Agreements and Awards or Performance Share
Agreements. Neither party shall be bound by any term or condition other than as
is expressly set forth herein.

11



--------------------------------------------------------------------------------



 



          (b) Employee represents and agrees that he fully understands his right
to discuss all aspects of this agreement with his private attorney, that to the
extent he desired, he availed himself of this right, that he has carefully read
and fully understands all of the provisions of the Agreement, that his decision
to execute this Agreement has not been obtained by any duress and that he has
read this document in its entirety and fully understands the meaning, intent and
consequences of this Agreement.
     25. This agreement restates and replaces, in its entirety, any previous
employment agreements signed prior to August 25, 2006 by and between the Company
and the Employee.
(The rest of this page left intentionally blank)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first hereinabove set forth.
     THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION, WHICH MAY BE
ENFORCED BY THE PARTIES.

                 
COMPANY:
      EMPLOYEE:    
 
                BAKERS FOOTWEAR GROUP, INC.            
 
               
By:
  /s/ Peter Edison       /s/ Joe Vander Pluym    
 
 
 
Peter Edison      
 
Joe Vander Pluym    
 
  Chairman and Chief Executive Officer       EVP — Store Operations    

[Exhibit A—List of Competitors has been omitted. The registrant undertakes to
furnish supplementally a copy of such exhibit upon request.]

13